Citation Nr: 1218269	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO. 08-20 780	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



REMAND

The Veteran served on active duty from June 1978 to May 1982 and from January 1987 to August 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran's most recent VA compensation examination addressing the left knee was in February 2010.  Since that time, the Veteran has had a total left knee arthroplasty (December 2010).  As two years have passed and the Veteran has had his left knee replaced, the Board finds that a more current examination is required.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  A remand is necessary to accomplish this development.

In May 2011, the Veteran submitted a December 2010 total left knee arthroplasty operative report.  The report was from Northport Medical Center and Dr. L. Scott Atkins, Jr.  There are records from Dr. Atkins, dated in October 2007, associated with the claims file, but no current records.  As these records relate specifically to the Veteran's service-connected left knee disability, an attempt should be made on remand to obtain any additional medical records from Northport Medical Center and from Dr. Atkins.  38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's current and complete treatment records from Northport Medical Center.  Evidence of attempts to obtain these records should be associated with the claims file.  Do not associate duplicate records with the claims file.  Obtain a release authorization from the Veteran as necessary.

2.  Obtain the Veteran's current and complete treatment records from Dr. Atkins.  Evidence of attempts to obtain these records should be associated with the claims file.  Do not associate duplicate records with the claims file.  Obtain a release authorization from the Veteran as necessary.

3.  Thereafter, arrange for the Veteran to undergo the appropriate VA examination to determine the nature, extent, and severity of the service-connected left knee disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The Veteran's claims folder and medical records must be reviewed by the examiner.

All indicated tests and studies must be performed and all findings must be reported in detail.  The examiner should identify and completely describe all current symptomatology and address the following questions/issues:

Include ranges of motion for the left knee.  With regard to range of motion:

* Note any range of motion loss that is specifically attributable to pain.
* Note any additional functional loss with repetition.
* Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
* Note whether pain affects the normal working movement of the knees, including any decreased movement, strength, speed, or endurance.
* Note any excess fatigability; incoordination; and pain on movement.
* State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

In relation to the left knee arthroplasty, the examiner should comment on whether there are chronic residuals consisting of severe painful motion or weakness in the left knee, or whether there are intermediate degrees of residual weakness.

The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the lay evidence of record as well as the treatment records and VA examinations reports contained in the claims file.

4.  After completing the above action, readjudicate the claim.  If the claim remains denied, provide a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

